Citation Nr: 1235883	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO. 06-30 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to an initial evaluation in excess of 30 percent for migraine headaches.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to December 1974. He had previous inactive Reserve service from November 1972 to February 1973.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In February 2010, the Veteran presented testimony before the undersigned Veterans Law Judge during a hearing held at the RO. A transcript of the hearing has been associated with the record.

In May 2010 and October 2011, the Board remanded the appeal to the RO for further medical development.

A review of the Virtual VA paperless claims processing system reveals VA treatment records pertinent to the present appeal.

In a June 2011 rating decision, the RO/AMC granted service connection for migraine headaches and assigned a 30 percent evaluation, effective October 12, 2004. The Veteran appealed the assigned rating in a timely February 2012 Notice of Disagreement. Under the circumstances, the Board is obligated to remand for an issuance of a statement of the case as to this issue. See Manlincon v. West, 12 Vet.App. 238 (1999).

The issues of entitlement to service connection for a low back disorder and entitlement to an initial evaluation in excess of 30 percent for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. At separation from service, the Veteran did not have an auditory threshold of 40 decibels or greater for any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz; nor were three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 26 decibels or greater. 

2. The Veteran's assertions of hearing loss and tinnitus since active military service are not credible.

3. The Veteran does not have hearing loss that is causally related to service.

4. The Veteran does not have tinnitus that is causally related to service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated by active military service, nor may service connection be presumed. 38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2. The criteria for the establishment of service connection for tinnitus are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 



Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).

In Dingess v. Nicholson, 19 Vet.App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through notice letters dated in January 2005 and May 2010, which informed the Veteran of all required elements for service connection. The May 2010 letter also notified the Veteran concerning how VA determines disability ratings and assigns effective dates. Dingess, 19 Vet.App. at 486.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet.App. 384 (1993). The RO has obtained the Veteran's service treatment records, VA treatment records, and Vet Center treatment records. Additionally, the Veteran was provided with VA audiology examinations in April 2007, June 2010, and November 2011 and a VA general medical examination in April 2007.

With respect to VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). The most recent VA audiology examination was provided in November 2011. The examination report is based on review of the claims file, taking a relevant history from the Veteran, and clinical evaluation of the Veteran. The examination report is adequate; the information provided by the VA examiner is supported by a thorough history, fully reasoned explanations and clinical findings and, as will be discussed at length below. A new examination is not required as the examiner's opinions are well-supported and the opinion addressed the Board's October 2011 remand directives, namely that the examiner reviewed the claims file and the relevant audiology evidence in the service treatment records.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

There is therefore no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet.App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002). 

Merits of the Claims

The Veteran reported that he was exposed to acoustic trauma in service while serving as a Machinist's Mate on an antisubmarine warfare destroyer. He contends that, as a result of noise exposure in the engine room and from the firing of five inch guns, he incurred bilateral hearing loss and tinnitus.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage, 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Savage, 10 Vet.App. at 495-96; see also Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

There must be objective indications of chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period. 38 C.F.R. § 3.317(a)(4).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

If sensorineural hearing loss becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2011).

Once the requirements of 38 C.F.R. § 3.385 have been met and present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service. In particular, the Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met. See Hensley v. Brown, 5 Vet.App. 155 (1993). Even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active service. Id. at 158. The threshold for normal hearing is 0 to 20 decibels. Id. at 157.

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection. See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992). Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. See Hensley v. Brown, 5 Vet.App. 155, 159 (1993).

The Veteran's DD-214 reflected that his military occupational specialty was Machinist's Mate.

A November 1972 Reserves enlistment audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
10
N/A
0
LEFT
10
5
5
N/A
5

In a November 1972 report of medical history, the Veteran denied having, or ever having had, hearing loss.

A December 1973 examination to determine the Veteran's fitness for the nuclear field program included an audiogram which revealed pure tone thresholds, in 




decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
20
20
15

In a December 1973 report of medical history, the Veteran indicated that he had hearing loss.

A March 1974 service treatment note indicated that a large amount of ear wax was extracted from the Veteran's ears after he complained that his ears seemed to be "clogged." The ears appeared normal after the extraction.

An October 1974 in-service audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
25
20
15
LEFT
20
15
10
25
15

A December 1974 examination for administrative separation purposes included an audiogram which revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
10
10
5
LEFT
30
20
20
10
5

During an April 2007 VA audiology examination, the Veteran complained of hearing loss in his right ear and periodic tinnitus in both ears. He indicated that his tinnitus was present "sometimes several times a day, sometimes will go several days without noticing it." He reported that his hearing loss began in service in 1974, but he became aware of the tinnitus a few years previously after he "found out the definition of tinnitus." He stated that he did not recall having tinnitus in service.

The Veteran reported that he served as a Machinist's Mate and worked on the lower level of the ship in the engine room without hearing protection. Additionally, he noted that his living quarters were located under the rear cannon on the ship. Following service, he stated that he worked as a welder for three years, worked in construction as a carpenter for two years, and did factory assembly work for one year. He denied a history of recreational noise and stated that he was not a hunter. 

An audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
15
15
20
20
35
23
LEFT
10
15
25
20
40
25

Speech recognition scores were 100 percent bilaterally. The diagnosis was mild to moderate sensorineural hearing loss from 2000 Hertz to 8000 Hertz bilaterally and periodic, mild tinnitus.

During the February 2010 hearing, the Veteran testified that he first noticed his hearing loss approximately 20 to 30 years previously (i.e., approximately 1980 to 1990). He specifically stated that his hearing loss manifested "not two years... it was several years... five or ten years" after service. 

In an August 2011 statement, the Veteran contended that his military noise exposure caused his tinnitus. He asserted that he experienced the noise of a five inch gun in service and it was several times greater than any noise exposure he experienced while working in construction after he separated from service.

A November 2011 VA audiology examination included an audiogram which revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
15
20
30
30
55
30
LEFT
15
20
35
35
55
32

Speech recognition scores were 92 percent for the right ear and 90 percent for the left ear. The diagnosis was bilateral sensorineural hearing loss from 500 Hertz to 4000 Hertz. 

The examiner opined that the Veteran's hearing loss was not caused by or a result of an event in military service. He noted that the Veteran's service treatment records did not support his claim. He reported that audiograms dated in October and December 1974 showed hearing sensitivity within normal limits in both ears. He noted that the Veteran reported experiencing some hearing trouble in a December 1973 report of medical history; however, a December 1973 audiogram showed hearing within normal limits in both ears. He also noted that a service treatment note indicated that the Veteran had an accumulation of ear wax in early 1974 and the October and December 1974 audiogram results were consistent with the wax build-up as there was decreased hearing in the lower frequencies. He reported that wax build up was a temporary condition and was not related to the effects of noise exposure.

The examiner noted that the Veteran currently demonstrated a significant hearing loss in both ears above 1000 Hertz that was not present in the October and December 1974 audiograms in service. Therefore, he opined that the decrease in hearing in the higher frequencies occurred after the Veteran separated from service. He noted that his opinion was consistent with the Veteran's statements that he did not remember having hearing problems in service. 

With respect to tinnitus, the Veteran reported that he initially became aware of his tinnitus in late 1976, but he indicated that it manifested prior to that time. The examiner opined that the Veteran's reported tinnitus was not caused by or a result of military noise exposure. He noted that the Veteran reported he first became aware of his tinnitus in late 1976; however, the Veteran's statements indicated a later onset. The examiner reported that tinnitus is associated with hearing loss and the evidence showed the Veteran's hearing loss occurred after he separated from service; therefore, the tinnitus was most likely secondary to hearing loss and occurred after separation from service.

In a January 2012 statement, the Veteran reported that his hearing was normal when he enlisted in the Reserves in November 1972. He asserted that his December 1974 audiogram showed hearing loss or deterioration in his hearing. He stated that he served on an anti-submarine warfare destroyer beginning in January 1974 and his watch station was the lower level of the forward engine room. He reported that the engine room was "exceedingly loud" with constant noise from electrical generators, steam turbines, pumps, and other equipment. He noted that he was not provided with ear plugs or any type of ear protection in service, but he made ear plugs out of small wads of paper towels. He remembered inadvertently leaving the paper wads in his ears and he went to sick call in approximately March 1974 when he was unable to hear anything on the ship. He stated that a corpsman flushed his ears with water and used tweezers to extract the paper wads from his ears. 

The Veteran also reported that he was exposed to "deafening" noise from the five inch diameter cannons. He stated that he remembered watching dust and dirt being shaken loose from the beams in the engine room from the concussion when the cannons were fired. He noted that his berthing was located directly below the decks under the rear cannon. He estimated that the cannons were fired between 500 to 1000 times during deployment. 

The Veteran reported that after service, he worked in construction for a few months in late 1976. He stated that he performed carpentry work and he used a small, portable air compressor to run air nail guns. He indicated that he used soundproofing around the compressor and asserted that "no hearing issues [were] caused there."

The Veteran indicated that he first recognized his tinnitus in the summer of 1976 after a girlfriend described her tinnitus symptoms. He stated that he had similar symptoms for "some time," which he described as "over 6 months to a year or two[,] (but not several years)." He asserted that his tinnitus symptoms began in 1974 or 1975.

The Duty MOS Noise Exposure Listing was considered to determine if there is a medical nexus between the Veteran's claimed hearing loss and tinnitus and service. The Duty MOS Noise Exposure Listing indicates "highly probable" in-service noise exposure for the Veteran's MOS (Machinist's Mate). See VA Training letter (TL) 10-35 (September 2, 2010). However, claims for service connection for hearing loss and tinnitus must be evaluated in light of all evidence of record in each case, including treatment records and examination results. Id. 

The evidence does not show that the Veteran's current hearing loss was incurred as a result of an established event, injury, or disease during active service. See 38 C.F.R. § 3.385 (2011). The Veteran's service treatment records did not show an auditory threshold of 40 decibels or greater for any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz; nor were three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 26 decibels or greater. Id.

Most critically, the Veteran's essential contention of a nexus between the in-service noise exposure and his current diagnoses has been fully investigated as mandated by the Court's decision in Jandreau. The VA examiner found that the Veteran's hearing loss and tinnitus manifested many years after his separation from service, per the Veteran's reports. Therefore, he determined that the current hearing loss and tinnitus were not due to military noise exposure.

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, 6 Vet.App. 465, 469-70 (1994). The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter. The Veteran, is not competent to opine on medical matters such as diagnoses or etiology of medical disorders, and his opinion as to his hearing loss and its relationship to his service is therefore entitled to no weight of probative value. See Cromley v. Brown, 7 Vet.App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

The Veteran is competent to report tinnitus because it requires only personal knowledge, not medical expertise. The Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing pain in the Veteran's feet and shortness of breath). Barr v. Nicholson, 21 Vet.App. 303 (2007);Washington v. Nicholson, 19 Vet.App. 362 (2005). Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

However, the Veteran's January 2012 statement, in which he reported that he experienced hearing loss and tinnitus since service, is not credible. He previously reported that his hearing loss manifested in approximately the 1980's or 1990's, which he testified was "many years after service" during the February 2010 hearing. Likewise, the Veteran is competent to describe the onset of his tinnitus, but his statements are not credible. He claimed his tinnitus began in late 1976 during the November 2011 VA examination and later he stated that his symptoms manifested in late 1974 or 1975 in his January 2012 statement. 

The Veteran is the claimant in this case, thus he has an interest in the outcome of that upon which he has opined. This interest in the outcome impacts negatively on his credibility and further reduces the weight of his statements. Cartwright v. Derwinski, 2 Vet.App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("the credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character"). 

The service treatment records are highly probative both as to the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet.App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The November 2011 VA examiner opined that the Veteran's service treatment records showed normal hearing. Additionally, he opined that the Veteran's tinnitus was secondary to his current bilateral hearing loss, which occurred several years after service; therefore, his tinnitus was not related to service.

The Board has considered whether service connection for hearing loss could be established on a presumptive basis. To establish service connection for a disability on a presumptive basis, the disability must manifest itself to a compensable degree within one year of the Veteran leaving active duty. See 38 C.F.R. §§ 3.307, 3.309 (2011). The Veteran made no apparent complaints related to hearing loss with the exception of a December 1973 report of medical history. However, a December 1973 audiogram and audiograms dated in October and December 1974 showed normal hearing. No medical evidence demonstrates that the Veteran experienced hearing loss to a compensable level within a year after his discharge from active duty. Therefore, service connection for hearing loss cannot be established on a presumptive basis.

The evidence against the claims is more probative than the evidence in favor of the claims. The Veteran's claims for service connection for hearing loss and tinnitus must be denied. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where the preponderance of the evidence is against the claims. See U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

As discussed in the Introduction, in a June 2011 rating decision, the RO/AMC granted service connection for migraine headaches and assigned a 30 percent evaluation, effective October 12, 2004. The Veteran appealed the assigned rating in a timely February 2012 Notice of Disagreement. Under the circumstances, the Board is obligated to remand for an issuance of a statement of the case as to this issue. See Manlincon v. West, 12 Vet.App. 238 (1999).

The issue of entitlement to service connection for a low back disability must be remanded for further development of factual and medical evidence, to specifically include private treatment records and to obtain a VA medical opinion which addresses all theories of entitlement raised by the Veteran and the evidence of record.

A review of the claims file reveals private treatment reports from a private medical provider, identified as Dr. Stalling of Eugene, Oregon, have not been obtained. During the April 2007 VA spine examination, the Veteran reported that Dr. Stalling prescribed him with medical marijuana for his low back pain. 

Pursuant to an October 2011 Board remand, an additional VA spine examination was scheduled in November 2011. The Veteran failed to report to the examination without good cause. In a January 2012 statement, the Veteran stated that he was notified that he was scheduled for a VA spine examination, but he was "having a bad day... and did not comply with the request."

The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations. Section (a) of the regulation provides that when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken. Section (b) of the regulation provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.

The Veteran's failure to attend the November 2011 VA spine examination without a showing of good cause constitutes a failure to cooperate in the development of his claim. The duty to assist is not a one-way street. See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991). Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits. See Dusek v. Derwinski, 2 Vet.App. 519 (1992). When necessary or requested, the Veteran must cooperate with the VA in obtaining evidence.

However, as a remand is necessary to assist the Veteran in obtaining private treatment records pertinent to his claim of service connection for a low back disorder, the RO should provide the Veteran another VA examination to obtain an adequate opinion. See May 2010 and October 2011 Board remands.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must issue a statement of the case on the issue of entitlement to an initial rating in excess of 30 percent for migraine headaches. Inform the Veteran that he has the right to a Decision Review Officer hearing as to this issue.

2. The RO must ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record - to specifically include, but not limited to, private treatment records pertaining to low back pain from Dr. Stalling of Eugene, Oregon, and any VA treatment records not associated with the record.

THE RO/AMC MUST PROVIDE THE VETERAN WITH AUTHORIZATION FORMS FOR THE RELEASE OF ANY IDENTIFIED OUTSTANDING PRIVATE TREATMENT RECORDS. THE RO/AMC MUST SPECIFICALLY ASK THE VETERAN TO COMPLETE AN AUTHORIZATION FORM ALLOWING FOR THE RELEASE OF PRIVATE TREATMENT RECORDS FROM DR. STALLING OF EUGENE, OREGON, PERTAINING TO PAIN MANAGEMENT OF THE CLAIMED LOW BACK DISORDER.

The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder. 

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

3. After the above development has been conducted, the RO/AMC will return the claims folder to the VA examiner who conducted the April 2007 examination and provided a May 2007 addendum opinion. The following considerations will govern the examination:

The examiner will be readvised that the purpose of the examination is to ascertain whether the Veteran's claimed low back disorder is the result of any in-service incident; whether the claimed low back disorder preexisted service; and whether any preexisting low back disorder aggravated during service. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

The examiner's attention is drawn to the following evidence:

* A November 1972 Reserves enlistment examination report reflecting a normal spinal examination;

* A November 1972 report of medical history showing no evidence of back problems and the Veteran's report that he had not consulted with or been treated by any clinics, physicians, healers, or other practitioners within the previous five years;

* February 1973 service records reflecting that the Veteran met the special physical standards for active duty enlistment;

* A December 1973 examination to determine the Veteran's fitness for the nuclear field program revealing that he was physically normal;

*  A December 1973 report of medical history, in which the Veteran indicated that he had recurrent back pain and he noted that he went to a chiropractor one year prior to entering the Navy for backaches and headaches;

* January 1974 and March 1974 service treatment notes reflecting the Veteran's complaints of a backache and back pain;

* A June 1999 private treatment note from the Junction City Medical Center, in which the Veteran reported he had chronic back pain for over ten years;

* A December 2004 VA treatment note which documented a reported history of lumbago and the Veteran's indication that he smoked medical marijuana for back pain;

* September 2005 VA urgent care treatment notes, in which the Veteran indicated that he had low back pain for three weeks and he reported that he was treated by a private chiropractor three times since the pain began;

* A September 2005 VA urgent care treatment note, in which the examining provider noted that she treated the Veteran approximately three weeks earlier in the month for foot pain and he did not mention any back pain at that time;

* A September 2005 X-ray study of the lumbar spine which revealed evidence of degenerative disc disease from L2 to S1 manifested by some mild disc space narrowing and some slight anterior lipping and a compression fracture of indeterminate age at T12;

* A September 2005 VA urgent care treatment note, in which the examiner noted that September 2005 VA x-rays of the lumbar spine showed degenerative joint disease or degenerative disc disease and she diagnosed osteoarthritis of the lumbar spine with muscle spasm;

* A December 2005 VA treatment note, in which the Veteran stated that he had back pain since 1977;

* An April 2007 VA general medical examination report, in which the Veteran described his post-service employment as a welder, carpenter, and assembler in miscellaneous factory jobs;

* An April 2007 VA spine examination report, in which the Veteran reported that he had back pain in 1974 while serving in the Navy doing heavy physical work and maintenance inside the hold of the ship;

* The April 2007 VA spine examination report, in which the Veteran denied any trauma in service or after service. He indicated that he took over-the-counter pain medications, but he was never evaluated for back pain;

* The May 2007 VA addendum opinion, in which the examiner noted that it was unclear whether the T12 compression fracture noted on the September 2005 lumbar spine x-rays was contributing to the pain related to the Veteran's back strain;

* February 2010 hearing testimony, in which the Veteran testified that he was treated by a chiropractor prior to entering service after he was involved in a motor vehicle accident;

* February 2010 hearing testimony, in which the Veteran testified that he injured his back while maneuvering through the engineering spaces while taking readings and doing periodic maintenance schedule checks aboard his ship;

* A July 2010 VA spine examination report, in which the Veteran denied a history of significant traumas, including motor vehicle accidents with injury or on-the-job injuries;

* The July 2010 VA spine examination report, in which the Veteran stated that he did not remember any back problems before he entered service;

* The July 2010 VA spine examination report, in which the Veteran reported that he was treated by a corpsman for back pain from walking in the narrow passageways of the ship and hitting the bulkheads and pipes;

* The July 2010 VA spine examination report, in which the Veteran reported that he had episodes of mid to low back pain approximately two days per week at the time of his separation from service in December 1974;

* A December 2011 statement, in which the Veteran stated, "I had some lower back problems prior to my enlistment, but the rigors of active duty aggravated by back condition";

* A January 2012 statement, in which the Veteran reported that he was treated by a chiropractor before enlistment, but his enlistment back examinations and x-rays showed a normal spine; and

* The January 2012 statement, in which the Veteran attributed his current low back disorder to climbing through the bilges on the ship doing periodic maintenance schedule checks.

The examiner must review the evidence of record with attention to the service and post-service treatment records and fully respond to the following specific questions:

A. Given that the Veteran may have produced additional evidence as a result of this remand, from the issuance of your April 2007 and May 2007 opinions until the present, has any evidence been adduced to alter your opinion that the claimed low back disorder was not directly caused by any incident of active military service? Please explain fully. 

B. If possible, please clarify what medical significance, if any, can be attached to the report of medical history dated in December 1973, in which the Veteran indicated that he had recurrent back pain and he noted that he went to a chiropractor one year prior to entering the Navy for backaches and headaches; and THE MEDICAL REASONS, if any, which indicate that the Veteran had a preexisting low back disorder.

C. If possible, please clarify what medical significance, if any, can be attached to the September 2005 VA x-ray study of the lumbar spine which showed a compression fracture of indeterminate age at T12, and THE MEDICAL REASONS, if any, which indicate that the compression fracture is evidence that the Veteran had a preexisting low back disorder.

D. If possible, please clarify what medical significance, if any, and THE MEDICAL REASONS, if any, as to whether a preexisting back disorder, if any, was aggravated by active service. 

E. Please provide any other information deemed medically appropriate to assist in answering the question of whether the claimed low back disorder was caused or aggravated by service. 

THE EXAMINER MUST FULLY EXPLAIN THE MEDICAL AND FACTUAL BASES FOR ANY OPINION. The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

4. The RO/AMC must then readjudicate the Veteran's claim. If the benefits sought on appeal remain denied, the Veteran must be provided a supplemental statement of the case (SSOC) that readjudicates his claim. THE RO/AMC MUST CONSIDER THE PROVISIONS OF 38 C.F.R. § 3.310(a) (service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury, to include the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.) 38 C.F.R. § 3.310(a) (2011).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


